      Case 1:16-cv-00918-LJV-HKS Document 32 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ROBERT DUKES,

               Petitioner,

        v.                                               16-CV-918-LJV-HKS
                                                         DECISION & ORDER
 HAROLD GRAHAM,

               Respondent.



       On November 16, 2016, the pro se petitioner, Robert Dukes, petitioned this Court

for a writ of habeas corpus under 28 U.S.C. § 2254, alleging that he was convicted in

the Yates County Court in violation of his constitutional rights. Docket Item 1. On May

5, 2017, the respondent answered the petition, Docket Item 9; and on July 14, 2017, the

petitioner replied, Docket Item 13. On November 12, 2019, the case was referred to

United States Magistrate Judge H. Kenneth Schroeder, Jr., for all proceedings under 28

U.S.C. §§ 636(b)(1)(A) and (B). Docket Item 19. On February 26, 2020, Dukes moved

to amend his petition, Docket Item 21; and on March 20, 2020, Graham responded in

opposition, Docket Item 22. On April 23, 2020, Judge Schroeder issued a Report and

Recommendation (“R&R”) finding that the petition should be denied. Docket Item 24.

       On June 2, 2020, Dukes moved to hold his petition in abeyance so that he could

“submit a state post-conviction motion before the court of conviction regarding . . .

additional errors of counsel during the course of the trial that are meritorious and

relevant to a fair review of the instant habeas petition.” Docket Item 28 at 1.
      Case 1:16-cv-00918-LJV-HKS Document 32 Filed 07/20/20 Page 2 of 3




                                         DISCUSSION


       It is “an abuse of discretion for a district court to deny a stay . . . if the petitioner

had good cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in intentionally dilatory

litigation tactics.” Rhines v. Weber, 544 U.S. 269, 278 (2005). “Even where stay and

abeyance is appropriate,” however, “district courts should place reasonable time limits

on a petitioner’s trip to state court and back.” Id. at 277-78.

       Here, it is not apparent from the petitioner’s short request what grounds for relief

he plans to raise before the state court—or why he has not already done so in the

roughly four and a half years since his conviction became final. Even so, in light of his

pro se status, the Court will grant Dukes leave to show cause why his request meets the

Rhines standard.

       Accordingly, in order for Dukes’s petition to be stayed and held in abeyance, he

must show cause, within 30 days of the date of this order and with respect to each

specific claim he seeks to raise in state court, why (1) there is good cause for his failure

to exhaust, (2) the claim is not “plainly meritless,” and (3) he has not engaged in dilatory

litigation tactics with respect to that claim. See id. at 278. To the extent Dukes seeks to

raise new claims, he also must explain why these new claims “relate back” to his

original petition. See Mayle v. Felix, 545 U.S. 644, 650 (2005) (“An amended habeas

petition . . . does not relate back (and thereby escape AEDPA’s one-year time limit)

when it asserts a new grounds for relief supported by facts that differ in both time and

type from those the original pleading set forth.”).




                                                2
      Case 1:16-cv-00918-LJV-HKS Document 32 Filed 07/20/20 Page 3 of 3




                                          ORDER


         In light of the above,

         IT IS HEREBY ORDERED that Dukes shall show cause within 30 days of the

date of this order why this Court should stay his petition; and it is further

         ORDERED that within 30 days of receipt of the petitioner’s response, the

respondent shall file a reply.



         THE PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS

AND CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE

RESPONDENT.



         SO ORDERED.



Dated:          July 20, 2020
                Buffalo, New York



                                               /s/ Hon. Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
